Case 1:17-cv-00947-RGA Document 48 Filed 10/09/18 Page 1 of 4 PageID #: 1007




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 HERA WIRELESS S.A. and SISVEL UK      )
 LIMITED,                              )
                                       )                  ~ '-\I)(
                    Plaintiffs,        )   C.A. No. 17-947 (RGA)
                                       )
             V.                        )
                                       )
  AMAZON.COM, INC.                     )
                                       )
                    Defendant.         )

 HERA WIRELESS S.A. and SISVEL UK      )
 LIMITED,                              )
                                       )
                    Plaintiffs,        )
                                       )                  ~6\
             V.                        )   C.A. No . 17-948 (RGA)
                                       )
  ARRIS GROUP, INC. ,                  )
                                       )
                    Defendant.         )

 HERA WIRELESS S.A. and SISVEL UK      )
 LIMITED,                              )
                                       )
                    Plaintiffs,        )
                                       )                  xv7J0
             V.                        )   C.A. No. 17-949 (RGA)
                                       )
  BELKIN INTERNATIONAL, INC. ,         )
                                       )
                    Defendant.         )

 HERA WIRELESS S.A. and SISVEL UK      )
 LIMITED,                              )
                                       )
                    Plaintiffs,        )
                                       )                   ~~
             V.                        )   C.A. No. 17-951 (RGA)
                                       )
  NETGEAR, INC. ,                      )
                                       )
                    Defendant.         )
Case 1:17-cv-00947-RGA Document 48 Filed 10/09/18 Page 2 of 4 PageID #: 1008




 HERA WIRELESS S.A. and SISVEL UK                 )
 LIMITED,                                         )
                                                  )
                       Plaintiffs,                )
                                                  )                  ~'b
                 V.                               )   C.A. No. 17-952 (RGA)
                                                  )
  ROKU, INC. ,                                    )
                                                  )
                       Defendant.                 )
                                                  )

 HERA WIRELESS S.A. and SISVEL UK                 )
 LIMITED,                                         )
                                                  )
                       Plaintiffs,                )
                                                  )                    ~
                 V.                               )   C.A . No. 17-1088 (RGA)
                                                  )
  LENOVO HOLDING COMPANY, INC.                    )
  and LENOVO (UNITED STA TES), INC. ,             )
                                                  )
                       Defendants.                )

           STIPULATION A N D ~ ) ORDER TO STAY DEADLINES

        WHEREAS, the parties ' exchange of proposed claim constructions is due on October 11 ,

 2018 (DJ. 45); 1 a Joint Claim Construction Chart is due to be filed with the Court on October 18,

 2018 (DJ. 45); and a Markman hearing is scheduled for February 28, 2019 (D.I. 18, ~ IO) ; and

        WHEREAS, plaintiffs have advised defendants that they recently acquired a new

portfolio of patents, and that they currently are conducting an analysis of that portfolio and

anticipate seeking to add multiple patents to these cases, but that they need additional time to

complete that review and prepare proposed amended complaints;

        IT IS HEREBY STIPULATED BY THE PARTIES, subject to the approval of the Court,

that:


        Unless otherwise noted, all docket citations are to C.A. No. 17-947.



                                                 2
T
    Case 1:17-cv-00947-RGA Document 48 Filed 10/09/18 Page 3 of 4 PageID #: 1009




             (1) By November 6, 2018, plaintiffs will provide defendants with the proposed amended

     complaints they wish to file , including any patents they want to add to these cases;

             (2) By December 7, 2018 , defendants will advise plaintiffs of their positions with respect

     to the proposed amended complaints, and the parties will work in good faith to devise a mutually

     acceptable proposal on how they believe the cases should proceed ;

             (3) By December 21 , 2018, the parties will advise the Court of their proposal(s) on how

     they believe the cases should proceed; and

             (4) All other deadlines and proceedings in these actions are stayed until further order of

     the Court.

     DEVLIN LAW FIRM LLC                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

     / s/ <Timotfiy <De1Jfin                           / s/ Jennifer rting

     Timothy Devlin (#4241)                            Jack B. Blumenfeld (#1014)
     1306 N. Broom Street, I st Floor                  Jennifer Ying (#5550)
     Wilmington, DE 19806                               1201 North Market Street
     (302) 449-9010                                    P.O. Box 1347
     tdev I in@dev Iinlawfirm .com                     Wilmington, DE 19899
      Attorneys for Plaintiffs                         (302) 658-9200
                                                       j blumenfeld@ mnat.com
     ASHBY & GEDDES                                    jying@ mnat.com
                                                        Attorneys for Lenovo Holding Company,
     / s/.JLnarew Cofin 'M_ayo                         Inc. and Lenovo (United States), Inc.

     Steven J. Balick (#2114)                          D UA E MORRIS LLP
     Andrew Colin Mayo (#5207)
     500 Delaware A venue, 8th Floor                   / s/ <J?jcfiara £. <R.§nck,
     P.O. Box 1150
     Wilmington, DE 19899                              Richard L. Renck (#3893)
     (302) 654-1888                                    222 Delaware A venue
     amayo@ashbygeddes .com                            Suite 1600
     sbalick@ashbygeddes.com                           Wilmington, DE 19801-1659
      Attorneys for Amazon.com,· NETGEAR Inc.          (302) 657-4906
     and Roku, Inc.                                    rlrenck@duanemorris .com
                                                        Attorneys for ARRIS Group Inc. and Belkin
                                                       International, Inc.
     October 8, 2018



                                                      3
   Case 1:17-cv-00947-RGA Document 48 Filed 10/09/18 Page 4 of 4 PageID #: 1010




    Df;Nl8])~
     96   Er ii::,Stt), this j__ day of OuhW    , 2018




1/ I do not see any reason to stay this case simply because Plaintiffs are considering whether to
attempt to add more patents to their complaints. The complaints were filed over 14 months ago .
These cases have a schedule. They should go ahead. If Plaintiffs have more patents to assert,
they can do so in separate complaints.




                                                 4
